Exhibit 10.82

LIFE TECHNOLOGIES CORPORATION

NOTICE OF GRANT OF STOCK OPTIONS

(the “Participant”) has been granted the option to purchase shares of Stock
pursuant to the Life Technologies Corporation 2009 Equity Incentive Plan (the
“Plan”).

 

Date of Grant:    Number of Option Shares:    Exercise Price:    Grant Type   
NQ Option Expiration Date    Vesting Date(s):    The number of vested option
shares as of any date shall be determined as follows, provided the Participant’s
Service has not terminated prior to such date:

 

Anniversary of Date of Grant

   Vested Percentage

1st

   25% of options

2nd

   50% of options

3rd

   75% of options

4th

   100% of options

By electronically accepting this document, the Company and the Participant agree
that the Option is governed by this Notice, the provisions of the Plan, and the
Nonstatutory Stock Agreement attached to and made a part of this document
including any applicable Addendum or Supplement thereto. The Participant
acknowledges receipt of copies of the Plan and the Nonstatutory Stock Agreement,
represents that the Participant has read and is familiar with its provisions,
and hereby accepts the Grant subject to all of its terms and conditions.

 

ATTACHMENTS:    1.    Life Technologies Corporation 2009 Equity Incentive Plan,
as amended to the Date of Grant,    2.    Nonstatutory Stock Option Agreement
(U.S.)

 

1



--------------------------------------------------------------------------------

LIFE TECHNOLOGIES CORPORATION

NONSTATUTORY STOCK OPTION AGREEMENT

(U.S.)

Life Technologies Corporation (the “Company”) has granted to the individual (the
“Participant”) named in the Notice of Grant of Stock Options (the “Notice”) to
which this Nonstatutory Stock Option Agreement (the “Agreement”) is attached an
award of Nonstatutory Stock Options (the “Option”) upon the terms and conditions
set forth in the Notice and this Agreement. The Option has been granted pursuant
to and shall in all respects be subject to the terms and conditions of the Life
Technologies Corporation 2009 Equity Incentive Plan (the “Plan”), as amended to
the Date of Grant. By electronically accepting the Notice, the Participant:
(i) represents that the Participant has read and is familiar with the terms and
conditions of the Notice, the Plan and this Agreement, (ii) accepts the Option
subject to all of the terms and conditions of the Notice, the Plan and this
Agreement, (iii) agrees to accept as binding, conclusive and final all decisions
or interpretations of the Committee upon any questions arising under the Notice,
the Plan or this Agreement, and (iv) acknowledges receipt of a copy of the
Notice, the Plan and this Agreement.

1. Definitions and Construction.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Plan. Whenever used herein, the
following terms shall have their respective meanings set forth below:

(a) “Cause” shall mean, for purposes of this Agreement, any termination of
employment by the Company due to misconduct or unsatisfactory performance for
any of the following reasons: (i) commission of a crime against the Company, its
affiliates, customers or employees, whether prosecuted or not; (ii) commission
of any other crime or violation of law, statute or regulation that creates an
inability to perform job duties; (iii) failure or inability to perform job
duties due to intoxication by drugs or alcohol during working hours;
(iv) conflict of interest, not specifically waived in advance by the Company;
(v) unauthorized release of confidential information that belongs to the
Company, its affiliates, customers or employees; (vi) habitual neglect of
duties; (vii) unsatisfactory performance of job duties or insubordination
(including but not limited to refusal to comply with established policies or
procedures or failure to follow instructions of a supervisor); (viii) other
misconduct including, but not limited to: falsification of the Company’s
records, including timekeeping records and the employee’s application for
employment; nonadherence to the Company’s policies, unlawful discrimination or
harassment of another employee, customer or supplier; theft; unauthorized use or
possession of property belonging to the Company, a co-worker or customer;
possession of firearms, controlled substances or illegal drugs on the Company’s
premises or while performing the Company’s business; and any other conduct
interfering with work performance or constituting an unsafe, unethical or
unlawful practice.

(b) “Company” means Life Technologies Corporation and each subsidiary or
affiliate that is classified as a Participating Company under the Plan’s terms.
Notwithstanding the preceding, with respect to administrative matters the term
“Company” shall solely refer to Life Technologies Corporation.

 

2



--------------------------------------------------------------------------------

(c) “Date of Grant” means the effective date shown in the Notice.

(d) “Disability” means, for purposes of this Agreement, a condition of the
Participant whereby he or she either: (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under a long term disability income
plan, if any, covering employees of the Company. Any determination of Disability
under this Agreement shall be made by the Company’s Benefits Administration
Committee.

(e) “Exercise Price” means the purchase price per share of Stock shown in the
Notice, as adjusted from time to time pursuant to Section 9.

(f) “Number of Option Shares” means the number of shares of Stock shown in the
Notice, as adjusted from time to time pursuant to Section 9.

(g) “Option Expiration Date” means the relevant Expiration date shown in the
Notice.

(h) “Retirement” means, for purposes of this Agreement, that a Participant
satisfies the following criteria on his or her termination date: (i) the
Participant’s Service terminated for any reason other than Cause, (ii) as of the
date the Participant’s Service terminated, the Participant is credited with at
least ten (10) Years of Service, and (iii) as of the date the Participant’s
Service terminated, the Participant was age sixty (60) or older.

(i) “Vested Shares” means, on any relevant date, the Option Shares which are
vested and unexpired as determined by applying the vesting schedule shown in the
Notice to the period of Participant’s continuous Service (except as otherwise
provided in Section 7.4).

(j) “Years of Service” means a Participant’s period of continuous service with
the Company since his or her date of hire or, if applicable, most recent date of
rehire. A Participant will receive credit for a Year of Service if he or she is
employed on the anniversary date of his or her date of hire or, if applicable,
most recent date of rehire. A Participant’s Years of Service will include any
period of Service for which credit was granted for employment with a prior
employer that merged with, or was acquired by, the Company. Any period of
service that is less than a full 365-day period shall be disregarded for
purposes of this Agreement. If a Participant’s Service with the Company is
terminated for any reason other than Cause and then the Participant is rehired
by the Company, the Participant will receive credit for periods of Service
occurring prior to his or her rehire date only to the extent he or she is
credited with past service credit for benefits purposes under the Company’s
standard policies as documented and reported in the Company’s human resources
information system.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement.

 

3



--------------------------------------------------------------------------------

Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.

2. Tax Consequences. This Option is intended to be a Nonstatutory Stock Option
and shall not be treated as an incentive stock option within the meaning of
Section 422(b) of the Code.

3. Administration. All questions of interpretation concerning this Agreement
shall be determined by the Committee. All determinations by the Committee shall
be final and binding upon all persons having an interest in the Option. Any
officer of the Company shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election. As a condition to receipt of the Option, all persons having an
interest in the Option agree and understand that (i) if any error occurs with
respect to the establishment, creation and/or administration of the Option, the
Option shall be interpreted in light of the Committee’s original intent as
determined in the sole discretion of the Committee or the appropriate officer of
the Company and (ii) the Committee and/or appropriate officer of the Company
shall have the authority to amend the Option, without the consent of the
Participant, to reflect the original intent of the Committee with respect to the
grant and terms of the Option.

4. Exercise of the Option.

4.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable prior to the termination of the Option (as provided in Section 6) in
an amount not to exceed the number of Vested Shares less the number of Vested
Shares previously acquired upon exercise of the Option. In no event shall the
Option be exercisable for more shares than the Number of Option Shares.

4.2 Method of Exercise. Exercise of the Option shall be by written notice to the
Company which must state the election to exercise the Option, the number of
whole shares of Stock for which the Option is being exercised and such other
representations and agreements as to the Participant’s investment intent with
respect to such shares as may be required pursuant to the provisions of this
Agreement. The written notice must be signed by the Participant and
(i) delivered to the Company through an approved method of delivery, which shall
include (A) delivery in person, (B) delivery by certified or registered mail,
return receipt requested, (C) delivery by confirmed facsimile transmission, or
by such other means as the Company may permit, to the Chief Financial Officer of
the Company, or other authorized representative of the Company, or (D) any
additional notification method adopted by the Company and communicated to the
Participant, provided any such notice must be delivered prior to the termination
of the Option as set forth in Section 6, and (ii) accompanied by full payment of
the aggregate Exercise Price for the number of shares of Stock being purchased.
The Option shall be deemed to be exercised upon receipt by the Company, or its
designated representative, of such written notice and the aggregate Exercise
Price.

 

4



--------------------------------------------------------------------------------

4.3 Payment of Exercise Price

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check, or cash
equivalent, (ii) as provided in Section 4.3(b) below, by tender to the Company
of whole shares of Stock owned by the Participant having a Fair Market Value (as
determined by the Company without regard to any restrictions on transferability
applicable to such stock by reason of federal or state securities laws or
agreements with an underwriter for the Company) not less than the aggregate
Exercise Price, (iii) by means of a Cashless Exercise, as defined in
Section 4.3(c), (iv) with prior approval by the Committee, by directing the
Company to retain a portion of the shares of Stock that would be delivered to
the Participant upon exercise of the Option having a Fair Market Value not less
than the aggregate Exercise Price, or (v) by any combination of the foregoing.

(b) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company of shares of Stock to the extent such tender
of Stock would constitute a violation of the provisions of any law, regulation
or agreement restricting the redemption of the Company’s stock. The Option may
not be exercised by tender to the Company of shares of Stock unless such shares
either have been owned by the Participant for more than six (6) months or were
not acquired, directly or indirectly, from the Company.

(c) Cashless Exercise. A “Cashless Exercise” means the assignment in a form
acceptable to the Company of the proceeds of a sale with respect to some or all
of the shares of Stock acquired upon the exercise of the Option pursuant to a
program, procedure or individual transaction approved by the Company or its
designated representative (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System). The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to decline to approve or terminate any such program, procedure or individual
transaction.

4.4 Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Participant hereby
authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company, if any, which arise in connection with the Option,
including, without limitation, obligations arising upon (i) the exercise, in
whole or in part, of the Option, (ii) the transfer, in whole or in part, of any
shares acquired upon exercise of the Option, (iii) the operation of any law or
regulation providing for the imputation of interest, or (iv) the lapsing of any
restriction with respect to any shares acquired upon exercise of the Option. The
Participant is cautioned that the Option is not exercisable unless the tax
withholding obligations of the Company are satisfied. Accordingly, the
Participant may not be able to exercise the Option when desired even though the
Option is vested, and the Company shall have no obligation to issue a
certificate for such shares or release such shares from any escrow provided for
herein.

4.5 Certificate Registration. Except in the event the Exercise Price is paid by
means of a Cashless Exercise, the certificate for the shares of Stock as to
which the Option is exercised shall be registered in the name of the Participant
or, if applicable, in the names of the Participant and his/her spouse, or in the
names of the heirs of the Participant.

 

5



--------------------------------------------------------------------------------

4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (i) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (ii) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE PARTICIPANT IS CAUTIONED THAT THE OPTION MAY NOT BE
EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE
PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE
OPTION IS VESTED. Questions concerning this restriction should be directed to
the Chief Financial Officer of the Company. The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Option shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained. As a condition to the
exercise of the Option, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

4.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

5. Nontransferability of the Option. The Option may be exercised during the
lifetime of the Participant only by the Participant or the Participant’s
guardian or legal representative and may not be assigned or transferred in any
manner except by will or by the laws of descent and distribution. Following the
death of the Participant, the Option, to the extent provided in Section 7.2, may
be exercised by the Participant’s legal representative or by any person
empowered to do so under the deceased Participant’s will or under the then
applicable laws of descent and distribution.

6. Termination of the Option. The Option shall terminate and may no longer be
exercised on the first to occur of (i) the Option Expiration Date; (ii) the last
date for exercising the Option following termination of the Participant’s
Service as described in Section 7; (iii) under the circumstances described in
Section 8 below; or (iv) a Change in Control to the extent provided in
Section 9.

 

6



--------------------------------------------------------------------------------

7. Effect of Termination of Service.

7.1 Option Exercisability.

(a) Disability. If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unvested on the date on
which the Participant’s Service terminated, shall become fully vested, and may
be exercised by the Participant (or the Participant’s guardian or legal
representative) at any time prior to the expiration of twelve (12) months after
the date on which the Participant’s Service terminated, but in any event no
later than the Option Expiration Date.

(b) Death. If the Participant’s Service terminates because of the death of the
Participant, the Option, to the extent unvested on the date on which the
Participant’s Service terminated, shall be fully vested and may be exercised by
the Participant’s legal representative or other person who acquired the right to
exercise the Option by reason of the Participant’s death at any time prior to
the expiration of twelve (12) months after the date on which the Participant’s
Service terminated, but in any event no later than the Option Expiration Date.
The Participant’s Service shall be deemed to have terminated on account of death
if the Participant dies within three (3) months after the Participant’s
termination of Service other than upon a termination for “Cause”.

(c) Retirement. If the Participant’s Service terminates because of the
Retirement of the Participant, then (i) the Option shall become fully vested on
the Participant’s termination date, and (ii) the Option may be exercised by the
Participant (or the Participant’s guardian or legal representative) until the
earlier of (A) thirty-six (36) months following the Participant’s termination
date, or (B) the Option Expiration Date.

(d) Other Termination of Service. If the Participant’s Service terminates for
any reason other than Disability, death or Retirement, the Option, to the extent
vested and unexercised by the Participant on the date on which the Participant’s
Service terminated, may be exercised by the Participant within three (3) months
(or such other longer period of time as determined by the Committee, in its sole
discretion) after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date. For purposes of the
foregoing, the vested and unexercised portion of the Option shall be determined
on the date on which the Participant’s Service terminated.

7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until three (3) months after the date the Participant is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.

7.3 Termination for Cause. Notwithstanding any other provision of this
Agreement, if the Participant’s Service is terminated for Cause, the Option
shall terminate and cease to be exercisable on the effective date of such
termination of Service.

 

7



--------------------------------------------------------------------------------

7.4 Leaves of Absence. If the Participant takes an approved leave of absence
from active Service with the Company, or takes a leave of absence to which the
Participant is legally entitled regardless of such approval, the following
provisions will apply:

(a) Exercisability of Options During Leave. The Participant’s right to exercise
Options that are vested at the time a leave of absence begins will be unaffected
by the leave of absence.

(b) Vesting of Options During Leave. The Participant’s Options will not vest
during a leave of absence other than an approved medical, FMLA or military
leave. In the event that the Participant returns from an approved leave of
absence and performs services for the Company for a period of at least thirty
(30) days, then the Participant shall be treated as if the period of leave had
been a period of continuous service with the Company and any portion of the
Options which would have vested during the leave of absence shall become vested
at the end of such thirty (30) days of Service.

(c) Effect of Termination During Leave. If the Participant’s service with the
Company is terminated during an approved leave of absence, then the Options will
expire in accordance Section 7.1 above.

8. Cancellation of Option; Return of Value.

8.1 Notwithstanding any other provision of this Agreement, if at any time during
the provision of the Participant’s Service to the Company or within six
(6) months after voluntary or involuntary termination of the Participant’s
Service for any reason, the Participant, in the sole judgment of the Company,
other than as an employee or a consultant for the Company in the execution of
the Participant’s employment duties or provision of consulting services, as the
case may be, engages in any of the “Prohibited Activities” listed below, then to
the greatest extent permitted by applicable law: (i) to the extent this Option
has not yet been exercised, it shall immediately cease to be exercisable and
shall be cancelled; (ii) any shares issued upon exercise of this Option during
the time period that is six (6) months prior to and six (6) months after the
date of termination of Service that have not yet been sold by the Participant
shall be sold back to the Company at the exercise price paid for such shares;
and (iii) if the Participant exercised this Option within six (6)months prior to
and six (6) months after the date of termination of Service and sold the
share(s), any gain represented by the fair market value on the date of
exercising over the exercise price multiplied by the number of shares such
individual purchased (“Option Gain”), without regard to any subsequent market
price decrease or increase, shall be paid by such individual to the Company.

8.2 “Prohibited Activities” for purposes of this Section 8, are defined as
follows:

(a) Directly or indirectly, through an affiliated or controlled entity or
person, on the Participant’s own behalf or as a partner, consultant, proprietor,
principal, agent, creditor, security holder, trustee or otherwise in any other
capacity (except by ownership of one percent (1%) or less of the outstanding
stock of any publicly held corporation) engaging in the following: owning,
managing, operating, financing, controlling, investing, participating or
engaging in, lending the Participant’s name or credit to, rendering services or
advice to, or

 

8



--------------------------------------------------------------------------------

devoting any material endeavor or effort to any business that develops,
manufactures, distributes, markets, sales or provides any products or services
which are competitive with or similar to the products or services developed
(including products or services under development or the subject of planning for
possible development), manufactured, distributed, marketed, sold or otherwise
provided by Company during the Participant’s Service, including but not limited
to the “Competitor List” below;

(b) Directly or indirectly soliciting or otherwise inducing any employee to end
his/her employment with Company;

(c) Disclosing or misusing any confidential, proprietary or material information
concerning the Company;

(d) Directly or indirectly soliciting Company customers (including prospective
customers) that the Participant had contact with or access to confidential or
proprietary information about during the Participant’s Service or otherwise
inducing such customers to reduce or terminate their business relationship with
Company; or

(e) Engaging in research and development efforts (including customer assessment,
observation and collaboration activities) such as testing, design, development,
and process analysis related to or similar to efforts the Participant engaged in
or had access to confidential or proprietary information about during the
Participant’s Service to Company.

8.3 For purposes of this Cancellation of Option provision, the “Competitor List”
includes, but is not limited to, the following entities: Qiagen, Agilent
Technologies, Inc., Allergan, Inc., C. R. Bard, Inc., Biogen Idec, Inc.,
Cephalon, Inc., DENTSPLY International, Inc., Forest Laboratories, Inc., Genzyme
Corporation, Hologic, Inc., Hospira, Inc., Quest Diagnostics, Inc., St. Jude
Medical, Inc., Varian Medical Systems, Inc., Thermo Fisher Scientific, Inc.,
Becton, Dickinson and Company, Beckman Coulter, Inc., General Electric Company,
Takara Holdings, Inc. (including Clontech Laboratories, and Takara Bio, Inc.),
VWR International, LLC, Active Motif, Sigma-Aldrich Corporation, Waters
Corporation, Bio-Rad Laboratories, Inc., Charles River Laboratories
International, Inc., Millipore Corporation, Illumina, Inc., PerkinElmer, Inc.,
Pacific Biosciences, Danaher Corporation, Roche, Qiagen N.V., Helicos
BioSciences, as well as any entity that is a successor to, acquires a majority
of the assets of, or merges in whole or in part with any of the foregoing
entities.

8.4 By accepting this Option, the Participant acknowledges and agrees that
(i) this Cancellation of Option provision is necessary for the proper protection
of the Company’s legitimate business interests, including protection of its
trade secrets and confidential and proprietary information, as well as its
customer and strategic relationships and good will, (ii) during the provision of
the Participant’s Service to the Company, the Participant has and/or will be
personally entrusted with and exposed to such confidential and proprietary
information and may also be exposed to the Company’s customer and strategic
relationships, (iii) the Participant’s services are special and unique; (iv) the
Company has and will continue to be engaged in the highly competitive life
sciences and biotechnology industry and the trade secrets, confidential and
proprietary information, including its technologies, services and other
developments are likely to be of great value to competitors; (v) the Company
operates in a world wide market and its business and customers are not
geographically distinct, therefore, it is

 

9



--------------------------------------------------------------------------------

appropriate that this provision applies to Prohibited Activities anywhere in the
world; (vi) the Company will suffer great loss and irreparable harm if the
Participant were to engage in the Prohibited Activities; and (vii) the
Prohibited Activities, including with respect to time, geographic area, and
scope of activity are limited and reasonable and do not impose a greater
restraint than is necessary to protect the goodwill and business interests of
the Company and allow the Participant an adequate number and variety of
employment alternatives, based on the Participant’s varied skills and abilities.

8.5 In the event a court of competent jurisdiction determines that the
geographic area, duration, or scope of activity of any restriction under this
Cancellation of Option provision are more extensive than is necessary to protect
the legitimate business interests of the Company or otherwise unenforceable, the
restrictions under this Cancellation of Option provision and its subparagraphs
shall be reformed and modified to the extent required to render them valid and
enforceable. Notwithstanding Section 16 of this Agreement, the Cancellation of
Option provision may be in addition to and does not limit the effect of other
agreements or understandings between the Participant and the Company with
respects to matters addressed in it, including with respect to prohibitions
against solicitation and the protection of the Company’s trade secrets and
confidential information.

9. Effect of Change in Control on Options. The Company and the Participant
hereby agree that Section 13 of the Plan shall apply in the event a Change in
Control occurs; provided, however, if the surviving, continuing, successor, or
purchasing corporation or parent corporation thereof, as the case may be (the
“Acquiring Corporation”), assumes this Option in connection with a Change in
Control, then notwithstanding Section 7.1(d) above, if the Participant’s Service
with the Company or the Acquiring Corporation, as applicable, is terminated
involuntarily without Cause following the Change in Control, then (i) the
unvested portion of this Option shall become fully vested on the Participant’s
termination date, (ii) and the Option may be exercised by the Participant until
the earlier of (A) one (1) year following the Participant’s termination date, or
(B) the Option Expiration Date.

10. Adjustments for Changes in Capital Structure. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification, or similar change in the capital structure of the Company,
appropriate adjustments shall be made in the number, Exercise Price and class of
shares of Stock subject to the Option. If a majority of the shares which are of
the same class as the shares that are subject to the Option are exchanged for,
converted into, or otherwise become (whether or not pursuant to an Ownership
Change Event) shares of another corporation (the “New Shares”), the Committee
may unilaterally amend the Option to provide that the Option is exercisable for
New Shares. In the event of any such amendment, the Number of Option Shares and
the Exercise Price shall be adjusted in a fair and equitable manner, as
determined by the Committee, in its sole discretion. Notwithstanding the
foregoing, any fractional share resulting from an adjustment pursuant to this
Section 10 shall be rounded up or down to the nearest whole number, as
determined by the Committee, and in no event may the Exercise Price be decreased
to an amount less than the par value, if any, of the stock subject to the
Option. The adjustments determined by the Committee pursuant to this Section 10
shall be final, binding and conclusive.

11. Rights as a Stockholder, Employee or Consultant. The Participant shall have
no rights as a stockholder with respect to any shares covered by the Option
until the date of the

 

10



--------------------------------------------------------------------------------

issuance of a certificate for, or other valid delivery of, the shares for which
the Option has been exercised (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 10. If the Participant is an Employee, the Participant
understands and acknowledges that, except as otherwise provided in a separate,
written employment agreement between the Company and the Participant, the
Participant’s employment is “at will” and is for no specified term. Nothing in
this Agreement shall confer upon the Participant, whether an Employee or
Consultant, any right to continue in the Service of the Company or interfere in
any way with any right of the Company to terminate the Participant’s Service as
an Employee or Consultant, as the case may be, at any time.

12. Legends. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of stock subject to the provisions of this
Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to the Option in the possession of the Participant in order to carry
out the provisions of this Section.

13. Binding Effect. Subject to the restrictions on transfer set forth herein,
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

14. Termination or Amendment. The Committee may terminate or amend the Plan or
the Option at any time; provided, however, that except as provided in Sections
3, 8 and 9, no such termination or amendment may adversely affect the Option or
any unexercised portion hereof without the consent of the Participant unless
such termination or amendment is necessary to comply with any applicable law or
government regulation. No amendment or addition to this Agreement shall be
effective unless in writing.

15. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery or upon deposit in the United States Post Office, by
registered or certified mail, with postage and fees prepaid, addressed to the
other party at the address shown below that party’s signature or at such other
address as such party may designate in writing from time to time to the other
party.

16. Integrated Agreement. This Agreement, the Notice and the Plan constitute the
entire understanding and agreement of the Participant and the Company with
respect to the subject matter contained herein or therein, and there are no
agreements, understandings, restrictions, representations, or warranties among
the Participant and the Company with respect to such subject matter other than
those as set forth or provided for herein or therein. To the extent contemplated
herein or therein, the provisions of this Agreement shall survive any exercise
of the Option and shall remain in full force and effect.

 

11



--------------------------------------------------------------------------------

17. Applicable Law; Mandatory Forum; Consent to Personal Jurisdiction.

17.1 Applicable Law. This Option Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware.

17.2 Mandatory Forum for Litigation. The parties irrevocably agree that any and
all controversies or disputes involving, relating to, or arising out of, or
under, this Agreement, including but not limited to its construction,
interpretation or enforcement, shall exclusively be litigated in the state
courts of the State of Delaware.

17.3 Consent to Personal Jurisdiction and Waiver. The Participant acknowledges
that by entering into this Agreement and upon acceptance of any options granted
by the Company hereunder, the Participant is entering into a contract in the
State of Delaware and is transacting business in the State of Delaware. The
Participant irrevocably and unconditionally consents to the personal
jurisdiction of the state courts of Delaware with regard to any and all
controversies or disputes involving, relating to, or arising out of, or under,
this Agreement. The Participant further irrevocably and unconditionally waives
any defense or objection of lack of personal jurisdiction over the Participant
by the state courts of the State of Delaware.

18. Acceptance and Acknowledgement by the Participant. The Participant
represents that the Participant is familiar with the terms and provisions of
this Agreement, including the Notice, and hereby accepts the Option subject to
all of the terms and provisions thereof. The Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Agreement. Without limitation of
the foregoing, the Participant agrees that by executing the Notice the
Participant acknowledges and agrees that:

18.1 Prospectus. The Participant has been provided with a copy or electronic
access to a copy of the Prospectus for the Plan.

18.2 Discretionary Nature of Plan. The Plan is discretionary in nature, and the
Company may amend, cancel or terminate the Plan in its sole discretion at any
time, subject to the terms of the Plan and any applicable limitations imposed by
law. The grant of stock options under the Plan is a one-time benefit and does
not create any contractual or other right to receive a grant of stock options or
benefits in lieu of stock options in the future. Future grants, if any, will be
at the sole discretion of the Company, including, but not limited to, the timing
of any grant, the number of options, vesting provisions and the exercise price.

18.3 Voluntary Participation. Participation in the Plan is voluntary. The value
of an Option is an extraordinary item of compensation outside the scope of any
employment contract. As such, an Option is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments. The future value of the underlying Stock is
unknown and cannot be predicted with certainty.

18.4 Exclusion of Claims. The Participant acknowledges and agrees that, except
as otherwise agreed upon in writing between the Participant and the Company, the

 

12



--------------------------------------------------------------------------------

Participant will have no entitlement to compensation or damages in consequence
of the termination of the Participant’s employment with the Company or any
subsidiary for any reason whatsoever and whether or not in breach of contract,
insofar as such entitlement arises or may arise from ceasing to have rights
under or from ceasing to be entitled to exercise stock options (provided that
any such cessation is in accordance with the Plan) as a result of such
termination or from the loss or diminution in value of this Option, and, upon
the grant of this Option, the Participant shall be deemed irrevocably to have
waived any such entitlement.

18.5 Withholding. The Participant authorizes the Company or any agent of the
Company (i.e., bank/broker) to withhold such cash as is necessary to meet any
tax liability prior to payment or transfer of shares under the Plan. Otherwise,
the Participant will be required to pay to the Company such amount. The
Participant authorizes the withholding of shares to meet all or a proportion of
any tax liability.

18.6 Trading Restrictions. The Company may establish periods from time to time
during which the Participant’s ability to engage in transactions involving the
Company’s stock is subject to specific restrictions (“Restricted Periods”).
Notwithstanding any other provisions herein, the Participant may not exercise
Options during an applicable Restricted Period unless such exercise is
specifically permitted by the Company (in its sole discretion). The Participant
may be subject to a Restricted Period for any reason that the Company determines
appropriate, including, Restricted Periods generally applicable to employees or
groups of employees or Restricted Periods applicable to the Participant during
an investigation of allegations of misconduct or conduct detrimental to the
Company by the Participant.

19. Other Agreements. Nothing in this Agreement alters, amends, supersedes, or
modifies any other agreements, or contractual provisions of other agreements,
between the Participant and the Company (including but not limited to employment
agreements, nondisclosure agreements or restrictive covenants), all such other
agreements being wholly separate and apart from this Agreement.

 

13